Citation Nr: 1143930	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-36 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a disability manifested by chest pain, loss of control of feelings, memory loss, heart flutters, night sweats and fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran served with the U.S. Naval Reserve and had an initial period of active duty for training from June 1986 to October 1986.  He had active military service from February 1991 to April 1991, including service in Southwest Asia (Persian Gulf service). 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May and October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board remanded the appeal in February 2011.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in December 2010.  A copy of the transcript of this hearing has been associated with the claims file.

The claim for service connection for memory loss, night sweats, and fatigue, to include as due to an undiagnosed illness or as a chronic qualifying disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran has chest pain due to costochondritis, but there is no credible evidence of chronicity and continuity of costochondritis following the Veteran's service discharge, and the Veteran's diagnosed costochondritis is not a recognized manifestation of an undiagnosed illness or of qualifying chronic disability which may be presumed related to Persian Gulf service.  

2.  The medical evidence establishes that the symptoms of loss of control of feelings and heart flutters are encompassed within his anxiety which itself has been linked to service.

3.  The Veteran's report that he has symptoms described as "heart flutters" and loss of control of feelings when he is in a situation which reminds him of his Persian Gulf service is credible. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for costochondritis are not met, nor may service connection for costochondritis be presumed, to include as a sign or symptom of an undiagnosed illness, a qualifying chronic disability, or a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 

2.  Resolving reasonable doubt in the Veteran's favor, criteria for service connection for recurrent anxiety, to include as manifested by heart flutters and loss of control of feelings, are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Before addressing the claim on the merits, the Board will address whether VA's duties to the Veteran under the VCAA has been met.



Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Notice regarding the VCAA was furnished to the Veteran initially in June 2005.  This information included criteria for service connection, but did not include information regarding presumptions applicable to Veterans who served in the Persian Gulf.  In May 2006, the RO issued a letter which announced a rating decision.  This letter also included the criteria governing assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In an October 2008 statement of the case (SOC), the RO advised the Veteran of presumptions applicable to Veterans who served in the Persian Gulf.  The criteria governing assignment of disability ratings and effective dates was again provided to the Veteran in July 2009.  The claim was Remanded by the Board in February 2011.  The appeal was thereafter readjudicated in September 2011.  

Each of the required elements of notice under the VCAA was addressed in the communications from VA to the Veteran.  The Veteran's communications to VA establish that he was aware of the types of symptoms which might constitute an undiagnosed disorder or qualifying chronic disability if manifested by a Veteran of the Southwest Asia conflict.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  The Veteran does not contend that there are any additional service treatment records.

In the 2011 Remand, the Board directed that the Veteran be afforded VA examination which would provide medical evidence regarding the presumptions applicable to Veterans who served in Southwest Asia.  The Veteran was afforded examinations as directed in March 2011 and August 2011.  During the March 2011 VA examination, the Veteran indicated that he would provide additional private clinical records related to cardiac evaluation.  The Veteran did not provide additional private records, and has not identified any provider who afforded the Veteran private care or cardiac evaluation.  The Veteran was notified, both in the Board's February 2011 Remand and in the September 2011 supplemental statement of the case (SSOC) that he could submit or identify additional evidence.  He did not respond.  

Under the circumstances, no further notice or assistance to the appellant is required.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Claim for service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish "direct" service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection is authorized for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, laypersons are competent to report objective signs of illness.  Id.  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness. 

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and, West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010).   

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Facts and analysis

The Veteran's service treatment records disclose no complaints or treatment during his 1991 Persian Gulf service.  No separation examination dated in April 1991, at the conclusion of the Veteran's 1991 active service, is associated with the record.  A June 1992 periodic examination conducted for purposes of the Veteran's naval reserve enlistment discloses that the physical examination was "unremarkable."  The Veteran denied any history of a chronic disorder, other than the need to wear glasses, in the portion of the history he completed. 

Private clinical records which disclose treatment for sternal area pressure and pain, treated in May 1997, reported as having an onset five months earlier.  Complaints of rib pain and discomfort were noted in February 1998.  The Veteran was treated for situational anxiety and depression in 1998.  He received medication (Prozac) to treat depression in 1999.  Clinical records from 2000 through 2003 do not reflect treatment of anxiety or depression or ongoing prescription for Prozac. 

In 2005, slightly less than 15 years after his active service, the Veteran sought service connection, in pertinent part, for chest pain, memory loss, heart flutters, feeling of being not in control, night sweats, and fatigue.  The Veteran reported that these symptoms had first manifested in 1992.  

At the time of VA Persian Gulf registry examination in January 2005, the Veteran reported that his complaint of rib cage pain started after his active service.  The Veteran noted that, when he would put in ear plugs at work because he was working around noisy equipment, he would get a panic sensation.  The examiner stated that the panic sensation was a feeling of mild to moderate tachycardia.  He reported that there was nausea after the episodes.  The Veteran reported that the episodes of panic were relieved by taking out the ear plugs and leaving the area.  The Veteran reported decreased memory, night sweats, and palpitations averaging once monthly.  

On physical examination, there was tenderness along the costochondral junction.  The examiner assigned a diagnosis of chronic costochondritis and intermittent mild panic disorder.  

At his hearing before the Board in December 2010, the Veteran testified that the symptoms for which he was seeking service connection had been present chronically for many years, and he testified as to his belief that these symptoms resulted from something he was exposed to in the Persian Gulf.  

On VA examination conducted in March 2011, the Veteran again reported soreness of the chest, night sweats, flutter in chest, and memory loss.  He reported occasional episodes at work of a "panicky sensation" when around loud equipment, especially if the noise required use of earplugs.  He reported that the sensation was similar to the feelings he had in service.  He reported that, if he left the area, the panicky feeling would go away.  He reported some difficulty learning new procedures at work.  He reported that he had consulted a private physician about the heart fluttering and was undergoing cardiac evaluation.  

On objective evaluation, there was tenderness at the lower margins of the anterior rib cage.  No cardiac abnormality was found.  The Veteran's night sweats had no effect on occupational functioning or daily activities and there were no objective findings.  

1.  Claim of service connection for costochondritis

The service treatment records disclose no evidence of any complaint of chest pain or costochondritis.  Post-service clinical records disclose no evidence of a cardiac abnormality or costochondritis until 1997, when nearly 6 years had elapsed after the Veteran's 1991 separation from active service.  At that time, the Veteran reported that the chest pain, for which a diagnosis of costochondritis was assigned, had an onset five months prior to the evaluation.  The examiners who evaluated the Veteran in 2005 and 2011 noted chronic costochondritis, but no examiner found any evidence of costochondritis prior to 1997.  

At his March 2011 VA examination, the examiner noted that the Veteran reported that costochondritis began in 1992.  As costochondritis is not a disorder which is designated as a chronic disorder for which service connection may be presumed if manifested within one year following service, the disorder may not be presumed related to service.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.303.  

The examiner noted that there was no evidence of costochondritis in the service treatment records.  If the Veteran is attempting to raise a contention that costochondritis has been chronic and continuous since service discharge, that contention is not credible, since the 1997 treatment records specify that the Veteran reported that he had noticed pressure over the sternal area, for which he sought medical evaluation in May 1997, about 5 months previous to the outpatient visit.  The Veteran's report that rib or chest pain started in 1992 is not supported in the record and is not credible.  

The Veteran's chest and rib tenderness, for which a diagnosis of costochondritis has been assigned, is not a generalized or undiagnosed muscle pain or joint pain which may be considered a sign or symptoms of an undiagnosed illness under 38 C.F.R. § 3.317(b).  Costochondritis is not a sign or symptom which may be linked to a medically unexplained chronic multisymptom illness.  Finally, costochondritis is not a symptom for which presumptive service connection is available under 38 C.F.R. § 3.317.  Thus, costochondritis may not be presumed related to the Veteran's service in the Persian Gulf.

There is no clinical evidence, medical opinion, or credible lay evidence linking costochondritis to the Veteran's active service, nor may such a link be presumed.  The claim for service connection for costochondritis, claimed as "chest pain" is denied.  The evidence is not in equipoise, and there is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.  

2.  Claim for service connection for an anxiety disorder

The clinical records disclose that, in 1998, the Veteran sought evaluation for anxiety which was thought to be due to marital conflict.  A diagnosis of situational anxiety was assigned.  At the VA examination in 2005, the Veteran complained of feeling panicked when he was around noisy machinery which required use of ear plugs, as this reminded him of his situation in service.  He denied feeling anxious or depressed, and a diagnosis of intermittent mild panic disorder was assigned.  The examiner did not provide a specific opinion as to whether the Veteran's recurrent mild panic disorder was or was not related to his service.  Since the examiner discussed the Veteran's report of the situation which caused the panic feelings and the Veteran's report that this occurred when he was reminded of his service, it appears to the Board that the examiner found credible the Veteran's report that the panic symptoms were triggered by situations that reminded the Veteran of his situation in service.  The Board Remanded the appeal to obtain medical opinion.

The examiner who conducted August 2011 VA examination assigned a diagnosis of anxiety disorder, recurrent, but did not specifically state whether the Veteran's recurrent anxiety was or was not related to his service.  Since the examiner discussed the Veteran's report of the situation and discussed the Veteran's report that situational reminders of service triggered the anxiety attacks, it appears to the Board that the examiner found credible the Veteran's report that the anxiety symptoms were triggered by situations that reminded the Veteran of his situation in service.  

The examiner who conducted the 2005 VA examination noted that the Veteran's episodes of panic included mild to moderate tachycardia.  The examiner who conducted the August 2011 VA examination opined that the Veteran's description of sensation of loss of control of feelings was an aspect of the diagnosed anxiety disorder.  These medical statements establish that symptoms of heart flutters and loss of control of feelings are manifestations of the psychiatric disorder for which a current diagnosis of anxiety disorder has been assigned by the examiner who conducted August 2011 psychiatric examination.  Separate service connection for "heart flutters" and loss of control of feeling is not warranted, since those are manifestations of the diagnosed psychiatric disorder.  

There is no question that the record on this issue is less than unambiguously compelling.  Part of this lack of clarity stems from the subjective component arising out of a section 3.317 "disability."  To a non-minimal extent, weight has been accorded the Veteran's contentions.  Resolving doubt as to the interpretation of the report in the Veteran's favor as well as the record as a whole, the Board finds that the examination reports are not unfavorable to the Veteran's claim that he has anxiety related to his service.  

ORDER

Service connection for recurrent anxiety manifested by heart flutters and loss of control of feelings is granted. 

Service connection for chest pain is denied.


REMAND


The Board is of the view that the remaining issues merit further development.  Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify or submit any private clinical records relevant to his claim for service connection for fatigue, night sweats, and memory loss.    

2.  Afford the Veteran additional examination to determine the nature and etiology of his complaints of fatigue, night sweats, and memory loss.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to address the following:

Does the Veteran have objective manifestations of memory loss, fatigue, and night sweats, or, is the symptom verifiable through medical or non-medical indicators? 

For each claimed symptom - memory loss, fatigue, and night sweats- the examiner should indicate whether the symptom is attributable to a known clinical diagnosis.    

For each claimed symptom which is present, but is not attributed to a diagnosed disorder, the examiner should express an opinion as to whether the symptom is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, and specifically to his service in the Southwest Asia theater of operations during the Persian Gulf War, to include as a manifestation of an undiagnosed disorder or a chronic multisymptom disorder.  The examiner(s) should comment on the Veteran's statements as to memory loss, night sweats, and fatigue.   

4.  Readjudicate the Veteran's claims for service connection for fatigue, night sweats, and memory loss, including as a manifestation of an undiagnosed illness or a chronic qualifying disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (2011).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


